                                                        filed
                                                        KLERK'S I
                                                        RICTCOl

UNITED STATES DISTRICT COURT                       ★ NUy 1^2019 A
EASTERN DISTRICT OF NEW YORK

                                            •X
                                                                QFFISE
ANTONINO BUSSA,

                      Plaintiff,                  MEMORANDUM AND ORDER
                                                  18-CV-4623 (KAM)(RE^;
             -against-

ST. JOHN'S UNIVERSITY,

                         Defendant.
                                            ■X


MATSUMOTO, United States District Judge:

             On August 14, 2018, plaintiff Antonino Bussa, an

aspiring graduate student, filed this pro se civil action                        '
against St. John's University, alleging that defendant's failure

to provide information about graduate assistantships denied him

a fair and equal opportunity to apply for the job and

constituted employment discrimination in violation of Americans

with Disabilities Act of 1990,        42 U.S.C. §§ 12112 to 12117.

{''ADA") .   By Order dated January 8, 2019, the complaint was               |

dismissed because it failed to state a claim for employment

discrimination pursuant to 28 U.S.C. § 1915(e) (2) (B) (ii), but j
plaintiff was afforded thirty days to file an amended complaint.

The Order further stated that "if plaintiff fails to amend his

complaint within thirty days of the date this Order is entered

on the docket, the Court shall dismiss this complaint for                ^
failure to state a claim on which relief may be granted and

judgment shall enter."       Plaintiff has not filed an amended
complaint or otherwise responded to the Court's Order and the

time for doing so has passed.

          Accordingly, the complaint is hereby dismissed.    The

Court certifies pursuant to 28 U.S.C. §1915(a)(3) that any appeal

from this order would not be taken in good faith and therefore

in forma pauperis status is denied for purpose of an appeal.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).     The

Clerk of Court is directed to enter judgment, serve a copy of

this Order and the judgment on the pro se plaintiff, note

service on the docket, and close this case.


SO ORDERED.




Dated:    November 8, 2019
          Brooklyn, New York


                                              /s/
                                   HON. KIYO A. MATSX^IOTO
                                   United States District Judge
                                   Eastern District of New York
